I.  ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application No. 16/894420 (“’420 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is June 5, 2020. Because the instant application was on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
     	The instant application is a reissue application of US Patent 10,009,849 (“’849 Patent”). The ‘849 Patent was filed as US application 15/432487 (‘487 application) on February 14, 2017, entitled “MOBILE CLIENT DEVICE, OPERATION METHOD, AND RECORDING MEDIUM.”
Based upon Applicant’s statements as set forth in the instant application and after the
Examiner's independent review of the ‘849 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘849 Patent.  Also based upon the Examiner's independent review of the‘849 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations or supplemental examinations. 
	This action is being issued following Applicant’s response of 7/5/2022, which included: 1)  claim  amendments and 2) arguments. 


II. STATUS OF CLAIMS
The ‘849 Patent issued with claims 1-15 (“Patented Claims”).  The Amendment of June 5, 2020, filed with this application adds claim 16.  The amendment of 7/30/20201 amends claims 1 and 14-16.  The amendment of 3/17/2022 amends claims 1, 14, and 15, cancels claim 16 and adds claim 17.  The amendment of 7/5/2022 amends claim 17.  Therefore, as of the date of this Office Action, the status of the claims is:
a. Claims 1-15 and 17 (“Pending Claims”).
b. Claims 1-15 and 17 are examined below (“Examined Claims”)

III. AMENDMENT OF 7/5/2022
	The amendment of July 5, 2022 to the claims and specification have been entered and considered.  

IV. PRIORITY AND CONTINUING DATA
The ‘849 patent is a continuation of US application 15/080106, filed March 24, 2016, which is a continuation of US application 14/024328, filed September 11, 2013.  Application 14/024328 also claims the benefit of provisional application 61/702939, filed September 19, 2012.  The ‘849 patent claims no foreign priority under 35 USC 119.  Provisional Application 61/702939 has a nearly identical disclosure as the ‘894 patent and fully supports the current claims.  As such, the current claims have an effective filing date of 9/19/2012.  Because the effective filing date is not after March 16, 2013, the first to file provision of the AIA  while not apply.  Rather, the claims will be examined using the previous first to file provisions.    
  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the prior applications.  Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record in the prior applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the prior applications need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicant(s) are reminded that the prosecution histories of the prior applications are relevant in this application.

V. REISSUE DECLARATION
	The declaration filed 3/17/2022 has been approved.  

VI. ALLOWABLE SUBJECT MATTER
Claims 1-15 and 17 are allowable. 
Claims 1-15 and 17 define over the art of record in that none of the art has an apparatus that when a predetermined input is received in an active state, the operation of the near field interface is controlled by application software and middleware, but when the input is received in a suspended state, the near field interface is controlled by only activating middleware, as claimed.   

VIII. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571) 272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT L NASSER/Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992